I think the rule adopted and applied here goes too far in restricting the jurisdiction of the Industrial Commission and of this court. I see no reason why the Industrial Commission, in the first instance, and this court, on review, does not have jurisdiction to determine all rights of the employer, as well as his liabilities, in reference directly to the award sought by employee and made by the commission. Here the Industrial Commission did determine all such rights, but the majority opinion denies a review, upon conclusion of lack of jurisdiction, which I cannot follow. There is some suggestion that great delay would result from consideration and decision of such claimed rights of employer. The consideration thereof did not cause great delay in the Industrial Commission, and very little more time, if any at all, would have been required here to add to the majority opinion a determination of the employer's rights involved.
I am authorized to say that Mr. Justice BAYLESS concurs in the view here expressed.